Citation Nr: 1437534	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-13 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.  

2.  Entitlement to service connection for a right shoulder disability.  

3.  Entitlement to service connection for a thoracolumbar or cervical spine disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1970 to February 1972.  The Veteran also served in the Army and Navy Reserves and the National Guard with periods of active duty training and inactive duty training.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The claims for service connection for each shoulder were previously denied in September 2001.  However, new and material evidence is not necessary before the Board can reconsider these claims on the merits as service department records in existence at the time of the last denial were associated with the file in May 2011.  See 38 C.F.R. § 3.156(c) (2013).  The Board will consider these claims on the merits.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

In this case, medical records reflect that the Veteran has current degenerative changes in the left shoulder and spine as well as complaints of pain in the right shoulder.  In addition, service treatment records from August 1980 reflect that while participating in military training in July 1980 the Veteran injured his left side when a Jeep or similar vehicle he was riding in dropped into a depression throwing him against the seat.  Given the above, an examination is warranted to see if the current disabilities and complaints are related to the in-service accident.

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1), (2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.    

2.  The AOJ should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  

3.  After the above has been accomplished to the extent possible, schedule the Veteran for an appropriate examination to determine the nature of any thoracolumbar or cervical spine disability, and to obtain an opinion as to whether such is possibly related to service.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of the thoracolumbar spine or cervical spine arose during service or is otherwise related to service.  The examiner is asked to address the significance, if any, of the July 1980 incident where the Veteran injured his left side when a Jeep or similar vehicle he was riding in dropped into a depression throwing him against the seat.  

For the examiner's reference, the Veteran served on active duty from June 1970 to February 1972, and then served in the Reserves and National Guard performing periodic training.  His membership in the reserves was as follows: Navy Reserves from February 1972 to February 1976, Army National Guard from May 1977 to May 1978 and from April 1979 to April 1984, and Army Reserve from July 1984 to April 1998.

A rationale for all opinions expressed should be provided.

4.  After the development described in paragraphs 1 and 2 has been accomplished to the extent possible, schedule the Veteran for an appropriate examination to determine the nature of any left or right shoulder disability, and to obtain an opinion as to whether such is possibly related to service.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of either shoulder arose during service or is otherwise related to service.  The examiner is asked to address the significance, if any, of the July 1980 incident where the Veteran injured his left side when a Jeep or similar vehicle he was riding in dropped into a depression throwing him against the seat.  

For the examiner's reference, the Veteran served on active duty from June 1970 to February 1972, and then served in the Reserves and National Guard performing periodic training.  His membership in the reserves was as follows: Navy Reserves from February 1972 to February 1976, Army National Guard from May 1977 to May 1978 and from April 1979 to April 1984, and Army Reserve from July 1984 to April 1998.

A rationale for all opinions expressed should be provided.

5.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



